
	
		II
		112th CONGRESS
		1st Session
		S. 1667
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require certain standards and enforcement provisions
		  to prevent child abuse and neglect in residential programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Child Abuse in Residential
			 Programs for Teens Act of 2011.
		2.DefinitionsIn this Act:
			(1)Assistant
			 SecretaryThe term Assistant Secretary means the
			 Assistant Secretary for Children and Families of the Department of Health and
			 Human Services.
			(2)ChildThe
			 term child means an individual who has not attained the age of
			 18.
			(3)Child abuse and
			 neglectThe term child abuse and neglect has the
			 meaning given such term in section 3 of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5101 note).
			(4)Covered
			 program
				(A)In
			 generalThe term
			 covered program means each location of a program operated by a
			 public or private entity that, with respect to one or more children who are
			 unrelated to the owner or operator of the program—
					(i)provides a
			 residential environment, such as—
						(I)a program with a
			 wilderness or outdoor experience, expedition, or intervention;
						(II)a boot camp
			 experience or other experience designed to simulate characteristics of basic
			 military training or correctional regimes;
						(III)a therapeutic
			 boarding school; or
						(IV)a behavioral
			 modification program; and
						(ii)operates with a
			 focus on serving children with—
						(I)emotional,
			 behavioral, or mental health problems or disorders; or
						(II)problems with
			 alcohol or substance abuse.
						(B)ExclusionThe
			 term covered program does not include—
					(i)a
			 hospital licensed by the State; or
					(ii)a foster family
			 home that provides 24-hour substitute care for children placed away from their
			 parents or guardians and for whom the State child welfare services agency has
			 placement and care responsibility and that is licensed and regulated by the
			 State as a foster family home.
					(5)Protection and
			 advocacy systemThe term protection and advocacy
			 system means a protection and advocacy system established under section
			 143 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000
			 (42 U.S.C. 15043).
			(6)StateThe term State has the meaning
			 given such term in section 3 of the Child Abuse Prevention and Treatment Act
			 (42 U.S.C. 5101 note).
			3.Standards and
			 enforcement
			(a)Minimum
			 standards
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Assistant Secretary for
			 Children and Families of the Department of Health and Human Services shall
			 require each covered program, in order to provide for the basic health and
			 safety of children at such a program, to meet the following minimum
			 standards:
					(A)Child abuse and
			 neglect shall be prohibited.
					(B)Disciplinary
			 techniques or other practices that involve the withholding of essential food,
			 water, clothing, shelter, or medical care necessary to maintain physical
			 health, mental health, and general safety, shall be prohibited.
					(C)The protection and promotion of the right
			 of each child at such a program to be free from physical, chemical, and
			 mechanical restraints and seclusion (as such terms are defined in section 595
			 of the Public Health Service Act (42 U.S.C. 290jj)) to the same extent and in
			 the same manner as a non-medical, community-based facility for children and
			 youth is required to protect and promote the right of its residents to be free
			 from such restraints and seclusion under such section 595, including the
			 prohibitions and limitations described in subsection (b)(3) of such
			 section.
					(D)Acts of physical or mental abuse designed
			 to humiliate, degrade, or undermine a child’s self-respect shall be
			 prohibited.
					(E)Each child at such
			 a program shall have reasonable access to a telephone, and be informed of their
			 right to such access, for making and receiving phone calls with as much privacy
			 as possible, and shall have access to the appropriate State or local child
			 abuse reporting hotline number, and the national hotline number referred to in
			 subsection (c)(2).
					(F)Each staff member,
			 including volunteers, at such a program shall be required, as a condition of
			 employment, to become familiar with what constitutes child abuse and neglect,
			 as defined by State law.
					(G)Each staff member,
			 including volunteers, at such a program shall be required, as a condition of
			 employment, to become familiar with the requirements, including with State law
			 relating to mandated reporters, and procedures for reporting child abuse and
			 neglect in the State in which such a program is located.
					(H)Full disclosure,
			 in writing, of staff qualifications and their roles and responsibilities at
			 such program, including medical, emergency response, and mental health
			 training, to parents or legal guardians of children at such a program,
			 including providing information on any staff changes, including changes to any
			 staff member’s qualifications, roles, or responsibilities, not later than 10
			 days after such changes occur.
					(I)Each staff member
			 at a covered program described in subclause (I) or (II) of section 2(4)(A)(i)
			 shall be required, as a condition of employment, to be familiar with the signs,
			 symptoms, and appropriate responses associated with heatstroke, dehydration,
			 and hypothermia.
					(J)Each staff member, including volunteers
			 with unsupervised contact with children and youth, or more than 30 hours of
			 supervised contact time per year, shall be required, as a condition of
			 employment, to submit to a criminal history check, including a name-based
			 search of the National Sex Offender Registry established pursuant to the Adam
			 Walsh Child Protection and Safety Act of 2006 (Public Law 109–248; 42 U.S.C.
			 16901 et seq.), a search of the State criminal registry or repository in the
			 State in which the covered program is operating, and a Federal Bureau of
			 Investigation fingerprint check. An individual shall be ineligible to serve in
			 a position with any contact with children at a covered program if any such
			 record check reveals a felony conviction for child abuse or neglect, spousal
			 abuse, a crime against children (including child pornography), or a crime
			 involving violence, including rape, sexual assault, or homicide, but not
			 including other physical assault or battery.
					(K)Policies and
			 procedures for the provision of emergency medical care, including policies for
			 staff protocols for implementing emergency responses.
					(L)All promotional
			 and informational materials produced by such a program shall include a
			 hyperlink to or the URL address of the Web site created by the Assistant
			 Secretary pursuant to subsection (c)(1)(A).
					(M)Policies to require parents or legal
			 guardians of a child attending such a program—
						(i)to
			 notify, in writing, such program of any medication the child is taking;
						(ii)to
			 be notified within 24 hours of any changes to the child’s medical treatment and
			 the reason for such change; and
						(iii)to
			 be notified within 24 hours of any missed dosage of prescribed
			 medication.
						(N)Procedures for
			 notifying immediately, to the maximum extent practicable, but not later than
			 within 48 hours, parents or legal guardians with children at such a program of
			 any—
						(i)on-site
			 investigation of a report of child abuse and neglect;
						(ii)violation of the
			 health and safety standards described in this paragraph; and
						(iii)violation of
			 State licensing standards developed pursuant to section 114(b)(1) of the Child
			 Abuse Prevention and Treatment Act, as added by section 7 of this Act.
						(O)Other standards
			 the Assistant Secretary determines appropriate to provide for the basic health
			 and safety of children at such a program.
					(2)Regulations
					(A)Interim
			 regulationsNot later than
			 180 days after the date of the enactment of this Act, the Assistant Secretary
			 shall promulgate and enforce interim regulations to carry out paragraph
			 (1).
					(B)Public
			 commentThe Assistant
			 Secretary shall, for a 90-day period beginning on the date of the promulgation
			 of interim regulations under subparagraph (A) of this paragraph, solicit and
			 accept public comment concerning such regulations. Such public comment shall be
			 submitted in written form.
					(C)Final
			 regulationsNot later than 90
			 days after the conclusion of the 90-day period referred to in subparagraph (B)
			 of this paragraph, the Assistant Secretary shall promulgate and enforce final
			 regulations to carry out paragraph (1).
					(b)Monitoring and
			 enforcement
				(1)On-going review
			 processNot later than 180
			 days after the date of the enactment of this Act, the Assistant Secretary shall
			 implement an on-going review process for investigating and evaluating reports
			 of child abuse and neglect at covered programs received by the Assistant
			 Secretary from the appropriate State, in accordance with section 114(b)(3) of
			 the Child Abuse Prevention and Treatment Act, as added by section 7 of this
			 Act. Such review process shall—
					(A)include an
			 investigation to determine if a violation of the standards required under
			 subsection (a)(1) has occurred;
					(B)include an
			 assessment of the State’s performance with respect to appropriateness of
			 response to and investigation of reports of child abuse and neglect at covered
			 programs and appropriateness of legal action against responsible parties in
			 such cases;
					(C)be completed not
			 later than 60 days after receipt by the Assistant Secretary of such a
			 report;
					(D)not interfere with
			 an investigation by the State or a subdivision thereof; and
					(E)be implemented in
			 each State in which a covered program operates until such time as each such
			 State has satisfied the requirements under section 114(c) of the Child Abuse
			 Prevention and Treatment Act, as added by section 7 of this Act, as determined
			 by the Assistant Secretary, or two years has elapsed from the date that such
			 review process is implemented, whichever is later.
					(2)Civil
			 penaltiesNot later than 180 days after the date of the enactment
			 of this Act, the Assistant Secretary shall promulgate regulations establishing
			 civil penalties for violations of the standards required under subsection
			 (a)(1). The regulations establishing such penalties shall incorporate the
			 following:
					(A)Any owner or
			 operator of a covered program at which the Assistant Secretary has found a
			 violation of the standards required under subsection (a)(1) may be assessed a
			 civil penalty not to exceed $50,000 per violation.
					(B)All penalties
			 collected under this subsection shall be deposited in the appropriate account
			 of the Treasury of the United States.
					(c)Dissemination of
			 informationThe Assistant Secretary shall establish, maintain,
			 and disseminate information about the following:
				(1)Web sites made
			 available to the public that contain, at a minimum, the following:
					(A)The name and each
			 location of each covered program, and the name of each owner and operator of
			 each such program, operating in each State, and information regarding—
						(i)each such program’s history of violations
			 of—
							(I)regulations
			 promulgated pursuant to subsection (a); and
							(II)section 114(b)(1)
			 of the Child Abuse Prevention and Treatment Act, as added by section 7 of this
			 Act;
							(ii)each such program’s current status with the
			 State licensing requirements under section 114(b)(1) of the Child Abuse
			 Prevention and Treatment Act, as added by section 7 of this Act;
						(iii)any deaths that
			 occurred to a child while under the care of such a program, including any such
			 deaths that occurred in the five-year period immediately preceding the date of
			 the enactment of this Act, and including the cause of each such death;
						(iv)owners or
			 operators of a covered program that was found to be in violation of the
			 standards required under subsection (a)(1), or a violation of the licensing
			 standards developed pursuant to section 114(b)(1) of the Child Abuse Prevention
			 and Treatment Act, as added by section 7 of this Act, and who subsequently own
			 or operate another covered program; and
						(v)any penalties
			 levied under subsection (b)(2) and any other penalties levied by the State,
			 against each such program.
						(B)Information on
			 best practices for helping adolescents with mental health disorders,
			 conditions, behavioral challenges, or alcohol or substance abuse, including
			 information to help families access effective resources in their
			 communities.
					(2)A
			 national toll-free telephone hotline to receive complaints of child abuse and
			 neglect at covered programs and violations of the standards required under
			 subsection (a)(1).
				(d)ActionThe
			 Assistant Secretary shall establish a process to—
				(1)ensure complaints
			 of child abuse and neglect received by the hotline established pursuant to
			 subsection (c)(2) are promptly reviewed by persons with expertise in evaluating
			 such types of complaints;
				(2)immediately notify
			 the State, appropriate local law enforcement, and the appropriate protection
			 and advocacy system of any credible complaint of child abuse and neglect at a
			 covered program received by the hotline;
				(3)investigate any
			 such credible complaint not later than 30 days after receiving such complaint
			 to determine if a violation of the standards required under subsection (a)(1)
			 has occurred; and
				(4)ensure the
			 collaboration and cooperation of the hotline established pursuant to subsection
			 (c)(2) with other appropriate National, State, and regional hotlines, and, as
			 appropriate and practicable, with other hotlines that might receive calls about
			 child abuse and neglect at covered programs.
				4.Enforcement by
			 the Attorney GeneralIf the
			 Assistant Secretary determines that a violation of subsection (a)(1) of section
			 3 has not been remedied through the enforcement process described in subsection
			 (b)(2) of such section, the Assistant Secretary shall refer such violation to
			 the Attorney General for appropriate action. Regardless of whether such a
			 referral has been made, the Attorney General may, sua sponte, file a complaint
			 in any court of competent jurisdiction seeking equitable relief or any other
			 relief authorized by this Act for such violation.
		5.ReportNot later than one year after the date of
			 the enactment of this Act and annually thereafter, the Secretary of Health and
			 Human Services, in coordination with the Attorney General shall submit to the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate, a report on
			 the activities carried out by the Assistant Secretary and the Attorney General
			 under this Act, including—
			(1)a summary of findings from on-going reviews
			 conducted by the Assistant Secretary pursuant to section 3(b)(1), including a
			 description of the number and types of covered programs investigated by the
			 Assistant Secretary pursuant to such section;
			(2)a
			 description of types of violations of health and safety standards found by the
			 Assistant Secretary and any penalties assessed;
			(3)a
			 summary of State progress in meeting the requirements of this Act, including
			 the requirements under section 114 of the Child Abuse Prevention and Treatment
			 Act, as added by section 7 of this Act;
			(4)a
			 summary of the Secretary’s oversight activities and findings conducted pursuant
			 to subsection (d) of such section 114; and
			(5)a description of the activities undertaken
			 by the national toll-free telephone hotline established pursuant to section
			 3(c)(2).
			6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Health and Human Services
			 $15,000,000 for each of fiscal years 2012 through 2016 to carry out this Act
			 (excluding the amendment made by section 7 of this Act and section 8 of this
			 Act).
		7.Additional
			 eligibility requirements for grants to States to prevent child abuse and
			 neglect at residential programs
			(a)In
			 generalTitle I of the Child
			 Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended by
			 adding at the end the following new section:
				
					114.Additional
				eligibility requirements for grants to States to prevent child abuse and
				neglect at residential programs
						(a)DefinitionsIn
				this section:
							(1)ChildThe
				term child means an individual who has not attained the age of
				18.
							(2)Covered
				program
								(A)In
				generalThe term
				covered program means each location of a program operated by a
				public or private entity that, with respect to one or more children who are
				unrelated to the owner or operator of the program—
									(i)provides a
				residential environment, such as—
										(I)a program with a
				wilderness or outdoor experience, expedition, or intervention;
										(II)a boot camp
				experience or other experience designed to simulate characteristics of basic
				military training or correctional regimes;
										(III)a therapeutic
				boarding school; or
										(IV)a behavioral
				modification program; and
										(ii)operates with a
				focus on serving children with—
										(I)emotional,
				behavioral, or mental health problems or disorders; or
										(II)problems with
				alcohol or substance abuse.
										(B)ExclusionThe
				term covered program does not include—
									(i)a
				hospital licensed by the State; or
									(ii)a foster family home that provides 24-hour
				substitute care for children place away from their parents or guardians and for
				whom the State child welfare services agency has placement and care
				responsibility and that is licensed and regulated by the State as a foster
				family home.
									(3)Protection and
				advocacy systemThe term protection and advocacy
				system means a protection and advocacy system established under section
				143 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000
				(42 U.S.C. 15043).
							(b)Eligibility
				requirementsTo be eligible to receive a grant under section 106,
				a State shall—
							(1)not later than
				three years after the date of the enactment of this section, develop policies
				and procedures to prevent child abuse and neglect at covered programs operating
				in such State, including having in effect health and safety licensing
				requirements applicable to and necessary for the operation of each location of
				such covered programs that include, at a minimum—
								(A)standards that
				meet or exceed the standards required under section 3(a)(1) of the
				Stop Child Abuse in Residential Programs for
				Teens Act of 2011;
								(B)the provision of
				essential food, water, clothing, shelter, and medical care necessary to
				maintain physical health, mental health, and general safety of children at such
				programs;
								(C)policies for
				emergency medical care preparedness and response, including minimum staff
				training and qualifications for such responses; and
								(D)notification to
				appropriate staff at covered programs if their position of employment meets the
				definition of mandated reporter, as defined by the State;
								(2)develop policies
				and procedures to monitor and enforce compliance with the licensing
				requirements developed in accordance with paragraph (1), including—
								(A)designating an
				agency to be responsible, in collaboration and consultation with State agencies
				providing human services (including child protective services, and services to
				children with emotional, psychological, developmental, or behavioral
				dysfunctions, impairments, disorders, or alcohol or substance abuse), State law
				enforcement officials, the appropriate protection and advocacy system, and
				courts of competent jurisdiction, for monitoring and enforcing such
				compliance;
								(B)establishing a State licensing application
				process through which any individual seeking to operate a covered program would
				be required to disclose all previous substantiated reports of child abuse and
				neglect and all child deaths at any businesses previously or currently owned or
				operated by such individual, except that substantiated reports of child abuse
				and neglect may remain confidential and all reports shall not contain any
				personally identifiable information relating to the identity of individuals who
				were the victims of such child abuse and neglect;
								(C)conducting
				unannounced site inspections not less often than once every two years at each
				location of a covered program;
								(D)creating a non-public database, to be
				integrated with the annual State data reports required under section 106(d), of
				reports of child abuse and neglect at covered programs operating in the State,
				except that such reports shall not contain any personally identifiable
				information relating to the identity of individuals who were the victims of
				such child abuse and neglect; and
								(E)implementing a
				policy of graduated sanctions, including fines and suspension and revocation of
				licences, against covered programs operating in the State that are out of
				compliance with such health and safety licensing requirements;
								(3)if the State is
				not yet satisfying the requirements of this subsection, in accordance with a
				determination made pursuant to subsection (c), develop policies and procedures
				for notifying the Secretary and the appropriate protection and advocacy system
				of any report of child abuse and neglect at a covered program operating in the
				State not later than 30 days after the appropriate State entity, or subdivision
				thereof, determines such report should be investigated and not later than 48
				hours in the event of a fatality;
							(4)if the Secretary
				determines that the State is satisfying the requirements of this subsection, in
				accordance with a determination made pursuant to subsection (c), develop
				policies and procedures for notifying the Secretary if—
								(A)the State
				determines there is evidence of a pattern of violations of the standards
				required under paragraph (1) at a covered program operating in the State or by
				an owner or operator of such a program; or
								(B)there is a child
				fatality at a covered program operating in the State;
								(5)develop policies and procedures for
				establishing and maintaining a publicly available database of all covered
				programs operating in the State, including the name and each location of each
				such program and the name of the owner and operator of each such program,
				information on reports of substantiated child abuse and neglect at such
				programs (except that such reports shall not contain any personally
				identifiable information relating to the identity of individuals who were the
				victims of such child abuse and neglect and that such database shall include
				and provide the definition of substantiated used in compiling the
				data in cases that have not been finally adjudicated), violations of standards
				required under paragraph (1), and all penalties levied against such
				programs;
							(6)annually submit to
				the Secretary a report that includes—
								(A)the name and each
				location of all covered programs, including the names of the owners and
				operators of such programs, operating in the State, and any violations of State
				licensing requirements developed pursuant to subsection (b)(1); and
								(B)a description of
				State activities to monitor and enforce such State licensing requirements,
				including the names of owners and operators of each covered program that
				underwent a site inspection by the State, and a summary of the results and any
				actions taken; and
								(7)if the Secretary determines that the State
				is satisfying the requirements of this subsection, in accordance with a
				determination made pursuant to subsection (c), develop policies and procedures
				to report to the appropriate protection and advocacy system any case of the
				death of an individual under the control or supervision of a covered program
				not later than 48 hours after the State is informed of such death.
							(c)Secretarial
				determinationThe Secretary shall not determine that a State’s
				licensing requirements, monitoring, and enforcement of covered programs
				operating in the State satisfy the requirements of subsection (b)
				unless—
							(1)the State
				implements licensing requirements for such covered programs that meet or exceed
				the standards required under subsection (b)(1);
							(2)the State
				designates an agency to be responsible for monitoring and enforcing compliance
				with such licensing requirements;
							(3)the State conducts
				unannounced site inspections of each location of such covered programs not less
				often than once every two years;
							(4)the State creates a non-public database of
				such covered programs, to include information on reports of child abuse and
				neglect at such programs (except that such reports shall not contain any
				personally identifiable information relating to the identity of individuals who
				were the victims of such child abuse and neglect);
							(5)the State
				implements a policy of graduated sanctions, including fines and suspension and
				revocation of licenses against such covered programs that are out of compliance
				with the health and safety licensing requirements under subsection (b)(1);
				and
							(6)after a review of
				assessments conducted under section 3(b)(1)(B) of the
				Stop Child Abuse in Residential Programs for
				Teens Act of 2011, the Secretary determines the State is
				appropriately investigating and responding to allegations of child abuse and
				neglect at such covered programs.
							(d)Oversight
							(1)In
				generalBeginning two years
				after the date of the enactment of the Stop
				Child Abuse in Residential Programs for Teens Act of 2011, the
				Secretary shall implement a process for continued monitoring of each State that
				is determined to be satisfying the licensing, monitoring, and enforcement
				requirements of subsection (b), in accordance with a determination made
				pursuant to subsection (c), with respect to the performance of each such State
				regarding—
								(A)preventing child
				abuse and neglect at covered programs operating in each such State; and
								(B)enforcing the
				licensing standards described in subsection (b)(1).
								(2)EvaluationsThe
				process required under paragraph (1) shall include in each State, at a
				minimum—
								(A)an investigation
				not later than 60 days after receipt by the Secretary of a report from a State,
				or a subdivision thereof, of child abuse and neglect at a covered program
				operating in the State, and submission of findings to appropriate law
				enforcement or other local entity where necessary, if the report
				indicates—
									(i)a
				child fatality at such program; or
									(ii)there is evidence
				of a pattern of violations of the standards required under subsection (b)(1) at
				such program or by an owner or operator of such program;
									(B)an annual review
				by the Secretary of cases of reports of child abuse and neglect investigated at
				covered programs operating in the State to assess the State’s performance with
				respect to the appropriateness of response to and investigation of reports of
				child abuse and neglect at covered programs and the appropriateness of legal
				actions taken against responsible parties in such cases; and
								(C)unannounced site
				inspections of covered programs operating in the State to monitor compliance
				with the standards required under section 3(a) of the
				Stop Child Abuse in Residential Programs for
				Teens Act of 2011.
								(3)EnforcementIf the Secretary determines, pursuant to an
				evaluation under this subsection, that a State is not adequately implementing,
				monitoring, and enforcing the licensing requirements of subsection (b)(1), the
				Secretary shall require, for a period of not less than one year, that—
								(A)the State shall
				inform the Secretary of each instance there is a report to be investigated of
				child abuse and neglect at a covered program operating in the State; and
								(B)the Secretary and
				the appropriate local agency shall jointly investigate such
				report.
								.
			(b)Authorization of
			 appropriationsSection
			 112(a)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C.
			 5106h(a)(1)) is amended by striking $120,000,000 and all that
			 follows through the period and inserting $235,000,000 for each of fiscal
			 years 2012 through 2016..
			(c)Conforming
			 amendments
				(1)Coordination
			 with available resourcesSection 103(c)(1)(D) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5104(c)(1)(D)) is amended by inserting
			 after specific the following: (including reports of child
			 abuse and neglect occurring at covered programs (except that such reports shall
			 not contain any personally identifiable information relating to the identity of
			 individuals who were the victims of such child abuse and neglect), as such term
			 is defined in section 114).
				(2)Further
			 requirementSection 106(b)(1)
			 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(1)) is
			 amended by adding at the end the following new subparagraph:
					
						(D)Further
				requirementTo be eligible to
				receive a grant under this section, a State shall comply with the requirements
				under section 114(b) and shall include in the State plan submitted pursuant to
				subparagraph (A) a description of the activities the State will carry out to
				comply with the requirements under such section
				114(b).
						.
				(3)Annual State
			 data reportsSection 106(d) of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5106a(d)) is amended—
					(A)in paragraph (1),
			 by inserting before the period at the end the following: (including
			 reports of child abuse and neglect occurring at covered programs (except that
			 such reports shall not contain any personally identifiable information relating
			 to the identity of individuals who were the victims of such child abuse and
			 neglect), as such term is defined in section 114); and
					(B)in paragraph (6),
			 by inserting before the period at the end the following: or who were in
			 the care of a covered program, as such term is defined in section
			 114.
					(d)Clerical
			 amendmentSection 1(b) of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5101 note) is amended by inserting after the item
			 relating to section 113 the following new item:
				
					
						Sec. 114. Additional eligibility
				requirements for grants to States to prevent child abuse and neglect at
				residential
				programs.
					
					.
			8.Study and report on
			 outcomes in covered programs
			(a)StudyThe Secretary of Health and Human Services
			 shall conduct a study, in consultation with relevant agencies and experts, to
			 examine the outcomes for children in both private and public covered programs
			 under this Act encompassing a broad representation of treatment facilities and
			 geographic regions.
			(b)ReportThe Secretary of Health and Human Services
			 shall submit to the Committee on Health, Education, Labor, and Pensions of the
			 Senate and the Committee on Education and the Workforce of the House of
			 Representatives a report that contains the results of the study conducted under
			 subsection (a).
			
